Citation Nr: 0412593	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-06 213	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands, arms, feet, and legs due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Phoenix, Arizona RO that denied a claim of entitlement to 
service connection for peripheral neuropathy of the hands, 
arms, feet, and legs due to herbicide exposure.  The veteran 
was notified of the action by a letter in June 2001.  
Thereafter, jurisdiction was transferred to the Indianapolis, 
Indiana RO.


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law and its implementing 
regulations require that certain notifications be made with 
respect to a claim for VA benefits.  38 C.F.R. § 3.159 
(2003).  

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and of 
which information or evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 C.F.R. § 3.159 (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said in this case that VA has 
satisfied its duty to notify the veteran of specifically what 
is needed to substantiate the claim of entitlement to service 
connection for peripheral neuropathy due to herbicide 
exposure, particularly with respect to the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In this 
regard, a remand is required to provide notice in accordance 
with the VCAA.  

The Board also finds that there are additional reasons for a 
remand.  First, it appears that there may be certain medical 
records that should be associated with the claims file.  The 
record contains a copy of a January 2000 letter from the 
Social Security Administration (SSA) to the veteran providing 
notice of entitlement to monthly disability benefits.  The 
letter informs the veteran that he has been disabled since 
March 1999.  The record does not include evidence showing the 
nature of the disability(ies) for which benefits were to be 
paid or copies of medical evidence supporting the SSA's 
January 2000 notice of award letter.  Consequently, it is 
unclear whether the veteran's Social Security award was based 
on the disability for which the veteran now claims service 
connection.  In order to ensure that his claim is adjudicated 
on the basis of a complete evidentiary record, the SSA award 
letter and associated evidence should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has peripheral 
neuropathy of the hands, arms, feet, and legs as a result of 
herbicide exposure in service.  In this regard, the Board 
notes that the record contains a post-service November 1997 
private impression of peripheral neuropathy, a July 1999 VA 
examination report reflecting an impression of severe 
peripheral neuropathy of unknown etiology affecting the feet 
and hands, and a November 1999 VA examination report 
reflecting a diagnosis of peripheral neuropathy.  Despite a 
showing of peripheral neuropathy, none of the examiners, VA 
or private, specifically indicated whether the veteran's 
peripheral neuropathy could be attributed to his military 
service.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to the claim, an 
examination is necessary to better evaluate the veteran's 
claim of service connection.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim of service 
connection for peripheral neuropathy 
of the hands, arms, feet, and legs 
due to herbicide exposure, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for peripheral neuropathy.  
The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should obtain the SSA 
award determination letter and any 
medical records relied upon.

4.  The RO should schedule the 
veteran for a VA peripheral nerves 
examination to determine the nature 
and etiology of any currently 
diagnosed peripheral neuropathy.  
The claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine 
whether the veteran suffers from 
peripheral neuropathy of the hands, 
arms, feet, or legs due to herbicide 
exposure.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed peripheral 
neuropathy originated in, or is 
otherwise traceable to, military 
service.  (The examiner should note 
that it may be presumed that the 
veteran was exposed to herbicide 
agents while serving in Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002).  
The examiner should also note the 
veteran's post-service November 1997 
private impression of peripheral 
neuropathy, July 1999 VA examination 
report reflecting an impression of 
severe peripheral neuropathy of 
unknown etiology affecting the feet 
and hands, and November 1999 VA 
examination report reflecting a 
diagnosis of peripheral neuropathy.)  
If the examiner provides an opinion 
that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  

5.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  
Additionally, if the veteran does 
not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the statement of the case was 
issued in April 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

